DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following informalities:
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the roller shade" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over of Garmyn (US 20090057512) in view of Schield (US 20110005153).

Garmyn does not teach a plurality of shrouds that together define the valance.
Schield teaches (figure 1) a plurality of shrouds (51, 52, 54, and 55) that define a valence. It would have been obvious to one of ordinary skill in the art to modify Garmyn with the teachings of 

    PNG
    media_image1.png
    593
    752
    media_image1.png
    Greyscale

However if the interpretation of ‘a snap connector’ is not found reasonable, the examiner takes Official Notice that it is old and well known in the art to replace a screw fastener with a snap connector, leading to the predictable and expected results of an easy and quick connecting and/or disconnecting.
Regarding claim 4, modified Garmyn includes that Garmyn teaches (figure 1-4 and 7) that the valance grooves (see modified figure 7) are defined by posts (87, 89) respectively extending from the top and bottom sides of the mounting block (modified figure 7), wherein the posts adjacent the outer side of the mounting block are angled to define a cam surface (modified figure 7). 
Regarding claim 5, modified Garmyn includes that Garmyn teaches (figures 1-4) that the posts are staggered across the width direction of the mounting block (the width direction is from the top side to the bottom side, the posts are staggered in figure 1). 

Regarding claim 7, modified Garmyn includes that Garmyn teaches (figure 9 ) the mounting block further comprises a roller shade connector (1) on the outer side thereof (the examiner notes that the roller shade is not positively recited in the claim, and that the connector as taught is capable of being used to mount a roller shade).
Regarding claim 9, modified Garmyn includes that Shield teaches (figure 1) that the plurality of shrouds comprises side shrouds, and modified Garmyn includes that Garmyn teaches (figures 7 and 9) side shrouds that comprise a shade track (105) extending along a length dimension thereof that is sized to receive ends of the roller shade (the track is large enough to receive ends of a roller shade).
Regarding claim 10, modified Garmyn teaches (figures 1-4 and 7-8) that the plurality of shrouds comprises a top shroud (105), and the shrouds comprising a cavity (119) that is sized and configured to support a pleated shade or a mini-blind (paragraph 0003 states that “the invention relates to a bracket for mounting a guiding rail for an architectural covering, such as a roller blind”, thus the invention is capable of supporting a blind such as a pleated shade or a mini-blind).
Regarding claim 12, Garmyn teaches (figures 1-4, and 7-8) a valance kit and mounting assembly (the block and the rail) for securing a valance adjacent a window frame positioned in a window opening and having a clamp ring cavity (intended use language), the valance kit and mounting assembly comprising: a mounting block (5) securable (capable of being secured; intended use) in the clamp ring cavity of the window frame (it can perform this intended use as claimed), the mounting block (5) having 
Garmyn does not teach a plurality of shrouds that together define the valance.
Schield teaches (figure 1) a plurality of shrouds (51, 52, 54, and 55) that define a valence. It would have been obvious to one of ordinary skill in the art to modify Garmyn with the teachings of Schield so that a plurality of shrouds define the valence. This alteration provides the predictable and expected result of the valence completely surrounding an area, making it more aesthetically pleasing.
However if the interpretation of ‘snap connector’ is not found reasonable the examiner takes Official Notice that it is old and well known in the art to replace a screw fastener with a snap connector, leading to the predictable and expected results of an easy and quick connecting and disconnecting.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Schield (US 20110005153) as applied to claim 1, and further in view of Kwon (US 20030173036).
Regarding claim 2, modified Garmyn includes that Schield teaches (figure 1) that the plurality of shrouds comprise a pair of side shrouds (51 and 52), a top shroud (54), a bottom shroud (55), the assembly comprising at least one mounting block for each of the plurality of shrouds (figure 1 show at least one mounting block for all but the bottom shroud, which is taught in paragraph 0016, lines 7-10). Modified Garmyn does not teach valance corners connected between the side shrouds and the top and bottom shrouds. 
Kwon teaches (figure 1) valance corners connected between the side shrouds and the top and bottom shrouds (14’, 14, 28). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding valence connected between the side shrouds and the top and bottom shrouds as taught by Kwon. This modification provides the predictable and expected result of strengthening the connection between the shrouds, keeping the assembly from coming apart.
Regarding claim 3, modified Garmyn does not teach two mounting blocks for each of the top and bottom shrouds and three mounting blocks for each of the side shrouds, but Schield does teach that multiple mounting block can be used for connection as shown in figure 1.
The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore it would have been obvious to one of ordinary skill in the art to further modify Garmyn by having two mounting blocks for each of the top and bottom shrouds and three mounting blocks for each of the side shrouds. This modification provides the predictable and expected results of a stronger and more secure connection between the shrouds and the frame.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Schield (US 20110005153) as applied to claim 7, and further in view of Judkins (US Patent 5205334).
Regarding claim 8, modified Garmyn does not teach that the plurality of shrouds comprises a top shroud positionable over a roller shade secured to the roller shade connector, the top shroud comprising a shade guide that is positioned to engage the roller shade.
Judkins teaches (figure 9) a shroud (11) positionable over a roller shade (12) secured to the roller shade connector (the shroud is connected roller shade connector just below 42 in figure 9), the top shroud comprising a shade guide (219) that is positioned to engage the roller shade (12).
It would have been obvious to one of ordinary skill in the art at the time to further modify Garmyn by having the top shroud positionable over a roller shade secured to the roller shade connector, and the top shroud comprising a shade guide that is positioned to engage the roller shade. This alteration provides the predictable and expected result of providing and directing a shade close to the window to help reduce light from entering the opening.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Schield (US 20110005153) as applied to claim 10, and further in view of Judkins (US Patent 5205334).
Regarding claim 11, modified Garmyn include Schield that teaches (figure 1) that the plurality of shrouds further comprises side shrouds (51 and 52) connected to the top shroud (51). Modified Garmyn does not teach that the side shrouds comprise a shade track extending along a length dimension thereof that is sized to guide ends of the pleated shade or mini-blind.
 Judkins teaches (figure 9) a shade track (60) extending along a length dimension thereof that is sized to guide ends of a blind (12). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding a shade track in the side shrouds extending along a length dimension . 
Claims 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Schield (US 20110005153) as applied to claim 12, and further in view of Judkins (US Patent 5205334).
Regarding claim 13, modified Garmyn includes that Schield teaches (figure 1) that the plurality of shrouds further comprises side shrouds (51 and 52) connected to the top shroud (51). Modified Garmyn does not teach that the side shrouds comprise a shade track extending along a length dimension thereof that is sized to guide ends of the pleated shade or mini-blind.
 Judkins teaches (figure 9) a shade track (60) extending along a length dimension thereof that is sized to guide ends of a blind (12). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding a shade track in the side shrouds extending along a length dimension thereof that is sized to guide ends of the pleated shade. This alteration provides the predictable and expected result of holding the shade close to the window to help reduce light from entering the opening. 
Regarding claim 15, modified Garmyn does not teach two mounting blocks for each of the top and bottom shrouds and three mounting blocks for each of the side shrouds, but does teach that multiple mounting block can be used for connection as shown in figure 1.
The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore it would have been obvious to one of ordinary skill in the art to further modify Garmyn by having two mounting blocks for each of the top and bottom shrouds and three mounting blocks for each .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garmyn (US 20090057512) in view of Schield (US 20110005153) as applied to claim 12, and further in view of Kwon (US 20030173036).
Regarding claim 14, modified Garmyn includes that Schield teaches (figure 1) that the plurality of shrouds comprise a pair of side shrouds (51 and 52), a top shroud (54), a bottom shroud (55), the assembly comprising at least one mounting block for each of the plurality of shrouds (figure 1 show at least one mounting block for all but the bottom shroud, which is taught in paragraph 0016, lines 7-10). Modified Garmyn does not teach valance corners connected between the side shrouds and the top and bottom shrouds. 
Kwon teaches (figure 1) valance corners connected between the side shrouds and the top and bottom shrouds (14’, 14, 28). It would have been obvious to one of ordinary skill in the art to further modify Garmyn by adding valence connected between the side shrouds and the top and bottom shrouds as taught by Kwon. This modification provides the predictable and expected result of strengthening the connection between the shrouds, keeping the assembly from coming apart.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                                                                                                                                                                                                                         /DANIEL P CAHN/Primary Examiner, Art Unit 3634